Citation Nr: 0823662	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-10 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in March 2002, the RO denied the 
veteran's claim for service connection for a low back 
disability.  A March 2005 rating decision denied service 
connection for bilateral carpal tunnel syndrome and for PTSD.  

An October 2006 statement of the case addressed the issue of 
entitlement to service connection for tinnitus.  However, the 
veteran's substantive appeal only concerned the issues now 
before the Board.  Accordingly, this decision is limited to 
the issues set forth on the preceding page.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran served in the Navy, but did not engage in 
combat with the enemy.

2.  There is no corroboration or verification of the 
occurrence of the veteran's claimed in-service stressors.

3.  Bilateral carpal tunnel syndrome was not present during 
service and has not been demonstrated following the veteran's 
discharge from service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).

2.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in October 2003, November 2003, July 2004, and 
November 2004 letters, the RO advised the veteran what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  The veteran was advised of the 
evidence needed to establish a disability rating and 
effective date in March 2006 and March 2007 letters.  The 
case was last readjudicated in February 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, records 
from the Social Security Administration, lay statements, and 
hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, testifying at a hearing 
and submitting information and evidence.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Sanders, supra; Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

	I.  PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The evidence supporting the veteran's claim includes his 
statements and some medical records.  During the hearing 
before the undersigned, the veteran testified that another 
seaman struck him with a steel pipe, and knocked him 
unconscious.  He claimed that the other seaman was 
disciplined for this.  He also stated that he was tied down 
and beaten with soap in a sock in boot camp.  

VA outpatient treatment records disclose that the veteran was 
seen in November 1999.  He reported that he was physically 
abused as a child.  The assessments included PTSD.  In 
November 2001, the veteran complained of a cycle of 
nightmares that related to his past episodes of abuse at the 
hands of his parents.  It was noted in April 2004 that the 
veteran was on disability due to extensive childhood abuse, 
both emotional and physical.  It was indicated that the 
veteran's father had died of a gunshot wound; that the 
veteran's younger brother was dead secondary to abuse and 
subsequent seizure complications; that his younger sister was 
murdered by her husband; and that his brother-in-law, who had 
been incarcerated in the same prison as the veteran, was 
murdered in prison, probably by friends of the veteran.  It 
was further reported that the veteran had claustrophobia 
which was exacerbated during service by general quarters 
while serving on a frigate in the Persian Gulf during the 
Iran hostage situation.  The veteran related that he 
witnessed two blanket parties in which two other men were 
beaten up, and that he was afraid the same thing would happen 
to him.  

In a September 2003 statement, a VA physician, the Clinical 
Director of Mental Health, noted that he had followed the 
veteran for chronic PTSD due to trauma experienced from 
physical and sexual abuse at home and from traumas 
experienced during service.  In response to questions posed 
by the veteran's then-representative, the same VA physician 
wrote a letter in January 2005 in which he stated that, prior 
to his September 2003 letter, he had reviewed records since 
August 2001.  He indicated that his opinion was also 
predicated on evaluations of the veteran from February 2002 
to December 2003.  He spoke to the veteran concerning his in-
service experiences, and acknowledged that the veteran was 
not in combat, but that he did experience a great deal of 
non-combat stress.  The physician observed that the veteran 
had suffered severe physical abuse at the hands of his 
father, noting that he had missed 45 days of school in one 
year due to the residuals of repeated beatings.  He added 
that the veteran had been locked in a closet repeatedly, and 
this led to severe claustrophobia.  He concluded that the 
significant trauma experienced sensitized the veteran to 
later stressors and made him more prone to the development of 
PTSD.  The physician believed that, more likely than not, the 
veteran's time in service exacerbated his underlying 
difficulties.  This was based on the observations that the 
veteran functioned relatively well before service, but had 
the onset of severe difficulties during and after service.  
He commented that the stressful environment in service 
recapitulated the previous abuse issues and closed-in 
environments exacerbated the claustrophobia.  

The evidence against the veteran's claim includes the service 
treatment records and post-service medical evidence.  
Initially, the Board points out that the service treatment 
records are negative for complaints or findings pertaining to 
PTSD.  A psychiatric evaluation on the separation examination 
in June 1982 was normal, and the veteran denied frequent 
trouble sleeping, nightmares, depression or excessive worry 
and nervous trouble.

The record establishes that the stressors alleged by the 
veteran are unverifiable (either by their very nature, or the 
veteran's failure to provide sufficient information to 
document the stressor).  

Although the Board acknowledges that PTSD has been assessed 
by various medical providers, it is significant to point out 
that it has been attributed to the abuse the veteran suffered 
as a child.  While a VA physician has asserted that the 
veteran's pre-service traumas essentially made him more 
susceptible to the development of PTSD, and that his 
experiences in service exacerbated his underlying 
difficulties, the fact remains that an in-service trauma has 
not been verified.  While a medical provider may determine if 
a stressor is sufficient to result in PTSD, this can occur 
only after it has been established by adjudicatory personnel 
that that the stressor in fact exists.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996) (an opinion by a medical 
health professional based on post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor).  

The Board notes that a VA examination has not been scheduled 
on this issue.  However, in the absence of a psychiatric 
disorder in service, or credible evidence of an in-service 
event, a VA examination is not warranted.  38 C.F.R. 
§ 3.159(c)(4).

In sum, there is no evidence of PTSD in service and no 
credible evidence to support the existence of his claimed in-
service stressors.  The Board finds, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.

	II.  Bilateral carpal tunnel syndrome 

The evidence supporting the veteran's claim includes his 
statements.  During the hearing before the undersigned, the 
veteran stated that he was in a division that worked with 
needle guns while in service and that after using them, his 
hands developed spasms.  He added that he had cramps and 
pains in his wrists and arms.  He testified that he received 
no treatment for this in service or after service.

The evidence against the veteran's claim includes the service 
treatment records and post-service medical records.  The 
Board points out that the service treatment records are 
negative for complaints or findings of carpal tunnel 
syndrome.  The upper extremities were evaluated as normal on 
the separation examination in June 1982.  A neurological 
evaluation was also normal.  The fact remains that there is 
no clinical evidence that the veteran had carpal tunnel 
syndrome during service or at any time following his 
discharge from service.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  

The Board concludes that the medical evidence of record is of 
greater probative value than the veteran's allegations 
regarding the existence of carpal tunnel syndrome.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral carpal tunnel syndrome.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for PTSD is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.




REMAND

The veteran asserts that service connection should be 
established for a low back disability.  In this regard, the 
Board points out that when he testified before the 
undersigned in April 2008, the veteran asserted that he fell 
down a flight of stairs during service and injured his back.  
He claimed that he was treated for his back complaints 
several months following his discharge from service at Gerald 
Champion Memorial Hospital in Alamogordo, New Mexico.  It 
does not appear that any attempt has been made to procure 
these records. 

In addition, the Board observes that the veteran was seen for 
his low back pain in a VA outpatient treatment clinic in 
March 2002.  The examiner reviewed an August 2001 X-ray study 
and indicated that there was an old appearing deformity at 
the anterior superior corner of L4, which was where the 
veteran's pain was, and where he stated he had the injury in 
service.  The examiner commented that there was nothing in 
the record to show that this did not happen in service.  
However, records do reveal a work injury after a slip and 
fall in February 2001 and a history of a motor vehicle 
accident.

The veteran submitted lay statements regarding his back, and 
a December 1983 service examination, approximately 17 months 
after his discharge from active duty, notes the veteran 
reporting a history of recurrent back pain.  Thus, a VA 
examination is necessary to obtain an opinion as to the 
relationship of any current back condition to service.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back 
disability since his discharge from 
service.  The veteran should be 
specifically requested to provide 
information concerning treatment he 
received within one year following his 
separation from service at Gerald 
Champion Memorial Hospital.  After 
securing the necessary authorizations for 
release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

2.  The veteran should then be afforded a 
VA orthopedic examination, to determine 
the nature of his lumbar spine 
disability.  All necessary tests should 
be performed.  The examiner is requested 
to furnish an opinion concerning whether 
it is more likely, less likely, or at 
least as likely as not that the veteran's 
current low back disability is related to 
service.  The rationale for any opinion 
expressed should be set forth.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


